Citation Nr: 0100200	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for spinal injury due to treatment during 
VA hospitalization in November 1994.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



REMAND

The veteran served on active duty from November 1956 to June 
1957.

The veteran filed a claim of entitlement to VA benefits under 
38 U.S.C.A. § 1151 in February 1999.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought in May 1999, and the veteran appealed.  

In essence, the veteran claims that he suffered a spinal 
injury as a result o9f VA medical treatment in November 1994.  
There are two nonexclusive theories asserted by the veteran 
in this case.  The first is that the veteran sustained a 
spinal injury as a result of a five unsuccessful subarachnoid 
block attempts prior to bladder outlet obstruction surgery in 
November 1994.  The second is that the veteran sustained a 
spinal injury as a result of being placed in an exaggerated 
lithotomy position for more than six hours during such 
surgery.  

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care.  See also 38 C.F.R. § 3.358 (1999).

The evidence of record shows that following the surgery, the 
veteran lost some sensation and strength in his lower 
extremities.  The health care providers who treated him for 
the deficits felt that they might have been due to either or 
both modalities of treatment.  There is, however, no recent 
evidence to indicate whether or not the veteran still has any 
such deficits.  The veteran's condition had improved by 
October 1998 to the point that on VA rehabilitative medicine 
service evaluation, his lower extremity strength was 5/5 in 
the right lower extremity and 4+/5 throughout the left lower 
extremity.  There is no more recent pertinent medical 
evidence of record.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) [published at 57 Fed. Reg. 49,747 (1992)].  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for claimed 
spinal disability since November 1994.  
After securing any necessary releases, 
the RO should obtain any such medical 
treatment records which have not already 
been obtained.

2.  The veteran should be afforded a VA 
examination by an appropriately 
qualified specialist.  The veteran's 
claims folder and a copy of this remand 
must be made available to and reviewed 
by the examining physician.   The 
examiner should identify any current 
spinal disability.  If a spinal 
disability is identified, the examiner 
should determine, to the extent 
possible, whether such disability is 
related to VA treatment provided to the 
veteran in November 1994.  If there is a 
current disability which is related to 
VA medical treatment in November 1994, 
the examiner should determine, to the 
extent possible, whether the November 
1994 VA medical treatment was careless, 
negligent, lacking in use of proper 
skill, erroneous in judgment, or 
similarly faulty.  The examination 
report should be associated with the 
veteran's VA claims folder.

3.  The RO must review the claims file and 
ensure that all development indicated in 
the indented paragraphs above and that the 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


